     Case 2:19-mj-01806-DUTY Document 1 Filed 05/01/19 Page 1 of 1 Page ID #:1




                                                                                                    ,-'                -~
                                                                                                                                   ~
                                                                                                                  ~{               ~;

                                                                                                          -- ~~~`-=         tin
                                                                                                                   f,

                                    UNTIED STATES DISTRICT COURT                                                  ~,         `~"
                                   ~El'~'i •I,IDi~ui"~2'~.^_^~' a"~'f~ ~A'~.l[I+'v'~Ll~r~r',
                                                                  CASE~{Ul~~~ 0

                                                                       I ~
    V vvt~~ ~~/~~                               PLAINT[FF(S)
              V.



               ~l    ~~~~                                                         AFFIDAVIT RE
                                             DEFENDArrr(S).                 OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: ~             ~ ~w
in the ~a~~r—~,                   District of tJcy, ~1a~,.                 on                       l
at              ❑ a.m.!O .m. The offense was allegedly committedar
                                                                on o about
in violation ofTitle 1 ~                        U.S.C., Sections) ~N3
to wit: ~1 c2—

A warrant for defendant's arrest was issued by: iJSi~(~                     Ar...~~. ~_ ~~.~.( c.~

Bond of$                                 was Dset /Q recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and co                 ~~
                                                           yq
                                                            ,~   of my knowledge.



                ~~~~ n ~. .:~
Sworn to before me        subscr'bed ir~~•P~
                                        y~4`r•fi ~ ~                                                                         by

                                                                     Deputy Clerk.
                                            ``~,;;;
                                                      ..--1L~
                                                             2                                             --~~
                                                                                               ~,
                                                                        ~~      ~—IC..~L---                  w              ~~
Signature of,4gent                                                  Print Name of Agent


 ~ - -~~ ~                                                              _. --~
                                                                    Title                      ~-
Agency


CR-52(05/98)                            AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
